Case 21-11750-mdc          Doc 26    Filed 06/23/21 Entered 06/23/21 14:38:27            Desc Main
                                     Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                             CHAPTER 11

MIDNIGHT MADNESS DISTILLING LLC                    CASE NO. 21-11750 (MDC)


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 23rd day of June, 2021, true and correct

copies of the following were served via overnight UPS, ECF Notification and via email upon the

parties listed below:

         1.       Debtor’s Motion for Expedited Consideration Pursuant to Local Rule 5070-1(f) of

Certain First-day Motions and Related Relief.

         2.       Debtor’s Emergency Motion for Authority to Use Cash Collateral Pursuant to 11

U.S.C. § 363.

         3.       Motion of Debtor for Entry of Interim and Final Order Determining Adequate

Assurance of Payment for Future Utility Services.

         4.       Debtor’s Motion to Pay Pre-Petition Wages, Salaries and Other Related

Obligations.

         5.       Debtor’s Expedited Motion for Entry of an order: (I) Approving the Sale or Sale

of up to Substantially all of the Debtor’s Assets, and the Assumption and Assignment of Certain

Executor Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,

Assumptions and Assignment Procedures, and the Form and Manner of Notice Thereof, (III)

Scheduling Hearings for Such Relief and (IV) Granting Related Relief.

         6.       Signed Order Approving Motion for Expedited Consideration of First Day

Motions.


         8354204 v1
Case 21-11750-mdc      Doc 26   Filed 06/23/21 Entered 06/23/21 14:38:27       Desc Main
                                Document     Page 2 of 5




Dated: June 23, 2021                          /s/ Harry Giacometti
                                              Harry Giacometti, Esquire
                                              Flaster/Greenberg P.C.
                                              1835 Market Street, Suite 1050
                                              Philadelphia, PA 19103




                                          2
Case 21-11750-mdc        Doc 26   Filed 06/23/21 Entered 06/23/21 14:38:27   Desc Main
                                  Document     Page 3 of 5



                                      SERVICE LIST
VIA UPS
American Express
200 Vesey Street
New York, NY 10285

Department of Treasury
Tax and Trade Bureau
1310 G St. NW
Washington, DC 20005

Express Employment
19 Jenkins Avenue
Suite 200
Lansdale, PA 19446

PA Dept of Revenue
Department 280946
Attn: Bankruptcy Division
Harrisburg, PA 17128-0946

ORE Rentals
699 N West End
Quakertown, PA 18951

IRS
Bankruptcy Specialist
2970 Market Street
Philadelphia, PA 19101-7346

Jennifer L. Maleski, Esquire
Dilworth Paxson
1500 Market Street, Suite 3500E
Philadelphia, PA 19102

PPL Electric
2930 State Road
Telford, PA 18969

Milford Trumbauersville Sewer
1845 Rosenberger Road
Quakertown, PA 18951

Borough of Trumbauersville
1 Evergreen Drive
Trumbauersville, PA 18970



8354309 v1
Case 21-11750-mdc        Doc 26   Filed 06/23/21 Entered 06/23/21 14:38:27   Desc Main
                                  Document     Page 4 of 5




Comcast
Once Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103

Verizon
140 West Street
New York, NY 10007

AT&T Wireless
308 S. Akard Street, Ste 100
Dallas, TX 75202

UGI
900 E. Main Street
Mount Joy, PA 17552

Chrin
1225 Industrial Drive
Easton, PA 18042

VIA EMAIL
Polebridge
Ashleigh Baldwin
118 N. Main Street
Trumbauersville, PA 18970
Ashleigh@fabersanitizer.com

PNC Bank NA
500 First Avenue
Pittsburgh, PA 15219
Gary.best@pnc.com

Mike Boyer
4406 Lowell Road
Wilmington, DE 19802
mkbpatent@hotmail.com

Agtech VI, LLC
6115 Estate Smith Bay
East End Plaza Suite 120
St. Thomas VI 00802
jcharette@xo-energy.com




8354309 v1
Case 21-11750-mdc     Doc 26    Filed 06/23/21 Entered 06/23/21 14:38:27    Desc Main
                                Document     Page 5 of 5




Iron Heart Canning Company, LLC
7130 Golden Ring Road
Essex, MD 21221
lee@ironheartcanning.com

Merican Mule LLC
150 The Promenade N
Long Beach, CA 90802
dean@mericanmule.com

Berlin Packaging, LLC
525 West Monroe Street
14th Floor
Chicago, IL 60661-0000
Krystel.Veilleux@berlinpackaging.com

ETOH Worldwide LLC
6115 Estate Smith Bay
East End Plaza Suite 120
St. Thomas, VI 00802
jcharette@xo-energy.com

Classic Services, Inc.
248 W Broad Street
Quakertown, PA 18951
classictemp2@comcast.net

Foodarom
5525 West 1730 South
Suite 202
Salt Lake City, UT 84104-0000
jblaney@foodarom.com

Sunteck
125 Sunteck Lane
Cresco, PA 18326
Alyssa.Gianino@suntecktts.com

Office of the U.S. Trustee
Custom House
200 Chestnut Street, Suite 502
Philadelphia, PA 19106
Kevin.P.Callahan@usdoj.gov; Hugh.J.Ward@usdoj.gov; Nancy.Miller@usdoj.gov




8354309 v1
